Capital City Bank Group, Inc. Reports First Quarter 2008 Results TALLAHASSEE, Fla. (April 22, 2008) – Capital City Bank Group, Inc. (NASDAQ: CCBG) today reported net income for the first quarter of 2008 totaling $7.3 million ($0.42 per diluted share) compared to $7.7 million ($0.44 per diluted share) in the fourth quarter of 2007 and $7.0 million ($0.38 per diluted share) for the first quarter of 2007.Earnings for the first quarter include a $2.4 million pre-tax gain from the redemption of Visa, Inc. shares related to their initial public offering, the reversal of $1.1 million (pre-tax) in litigation reserves recorded in the previous quarter related to certain Visa litigation, which are referred to as “Covered” litigation, and an increase to the reserve for loan losses of $2.2 million. “Given the current operating environment and economic conditions, our earnings have held up well over the past few quarters as we work our way through this economic cycle,” said William G. Smith, Jr., Chairman, President, and CEO of Capital City Bank Group, Inc. “Our markets have not been hit as hard as other areas of Florida, nor have our markets experienced as steep and rapid a decline in the leading local economic indicators, but nevertheless, the economic activity in our markets has softened and we anticipate this will persist through “As evidenced by our increased nonperforming assets and provisioning for credit losses, we continue to recognize that credit quality and risk assessment are the most important issues to focus upon. Higher levels of impaired loans clearly impede revenue production and ultimately have an adverse impact on the net interest margin, although underlying credit quality across the various loan portfolios is fundamentally sound.Our main challenge will be to intensively manage our problem loans towards resolution as quickly as the market will allow. “While new loan growth has not been exceptional, business is steady, and our markets offer a variety of quality lending opportunities and pipelines remain reasonably full. “On the deposit side, during the quarter there was a noteworthy influx of over $155 million in average negotiated deposits, primarily public funds.These new deposits are a testament to our financial strength and stability in a market where there are few safe harbors elsewhere, but the relatively thin spreads on these negotiated deposits put pressure on our net interest margin, which fell to 4.73% for the quarter. “Capital City continued to enjoy growth in core noninterest income and has contained its operating expenses.We expect to sustain our efforts in these areas.
